Citation Nr: 0639448	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for frostbite of the feet.  


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for frostbite of the feet.

In May 2001, the Board remanded the veteran's case to the RO 
for further development.  The case was subsequently returned 
to the Board, and, in a November 2002 decision, the Board 
denied the veteran's claim.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2003, the Court granted the 
appellee's motion for remand, vacated the Board's decision 
and remanded the case for action consistent with the 
appellee's motion.

The Board again remanded the veteran's case to the RO in 
November 2003, for action consistent with the appellee's 
motion.  The case was returned to the Board in March 2005.  
Thereafter, in March 2005, the Board once again remanded the 
veteran's case for additional evidentiary development.  The 
requested development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence

2.  The veteran is not shown to have cold injury residuals of 
the feet that are attributable to service.


CONCLUSION OF LAW

Service connection for residuals of frostbite of the feet was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The 
RO's initial rating decision was issued in July 2000, and 
predated enactment of the VCAA.  By way of a VCAA letter 
dated in June 2001, and other duty to assist letters dated in 
March 2004, July 2004, April 2005, and February 2006 the RO 
advised the veteran of what evidence, if any, was necessary 
to establish his claim of entitlement to service connection 
for frostbite of the feet and indicated which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The RO obtained the veteran's service records and 
associated them with his claims file.  The letters also 
requested the veteran submit any medical evidence that would 
assist in substantiating his claim for entitlement.  

In response to the 90-day letter received following the 
Court's July 2003 decision, the veteran submitted a statement 
signed in October 2003, in which he indicated that he had no 
additional evidence to submit in support of his claim.  

The veteran has been afforded several VA examinations and has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal. The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Laws & Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.306 
(2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Factual Background

The veteran served on active duty from November 1954 to 
September 1956, and his service medical records are negative 
for treatment of frostbite of the feet.  On entrance medical 
examination, his feet were listed as clinically normal.  A 
December 1954 treatment note shows that he was treated for 
complaints of cold and chills, but a diagnosis was not 
indicated.  On separation medical examination, his feet were 
again listed as clinically normal.  

In April 2000, the veteran submitted a claim for service 
connection for frostbite of the feet.  He stated his feet 
have been in pain since the winter of 1955 while he was 
stationed in Germany.  He also stated the pain became worse 
in 1993.  He reported he was treated for frostbite of the 
feet in about 1955 or 1956 while in Germany.  He reported 
treatment for a foot disability in 1997 at St. Mary's 
Hospital.  He also reported treatment by two private 
physicians, Drs. Cooke and Irby.

The veteran enclosed a March 2000 medical record from C.L. 
Cooke, M.D., in which the doctor related that he treated the 
veteran for painful feet.  He stated, "Very clearly this 
began in the winter of 1955-56 when he was in the U.S. 
Military stationed in Germany."  He noted that the veteran 
had pedal pulses which were considerably diminished, but he 
did not have ulcers or similar tissue break-down.  He noted 
that the veteran reported that during service in Germany it 
was very cold and he was outdoors approximately 50 percent of 
his time.  The veteran related that while there was no overt 
evidence of tissue destruction due to frostbite during 
service he did have pain. Dr. Cooke concluded, "Very clearly, 
this distressing situation began with his exposure to extreme 
cold on a prolonged basis while on military duty."

By a statement dated in July 2000 the veteran essentially 
reiterated his assertions. He added that he spent two to 
three weeks of each month in the field during service and his 
boots were not insulated.  He stated he slept in snow and ice 
without a tent and his feet hurt.  He said he received 
medical attention for this condition but was never given a 
separation examination or the opportunity to mention his foot 
condition.  He said his feet had been painful ever since 
service.  He reiterated his assertions in subsequent 
statements.

In May 2001, the Board remanded the case for compliance with 
the VCAA and for a VA examination.

By a statement dated in June 2001, the veteran reported that 
records from Dr. Irby were unavailable.  He said he was 
treated for Morton's neuromas and that doctors told him "the 
padding in the balls of my feet" was damaged by frostbite in 
service. He enclosed a copy of a March 1997 operative report 
showing that he was diagnosed with bilateral third web space 
Morton neuroma and underwent a bilateral third web space 
Morton neurectomy.

By a letter to Dr. Cooke dated in August 2001, the RO asked 
him to provide any medical records of treatment of the 
veteran and asked him to clarify his March 2000 letter.  The 
RO asked him to provide a basis for his opinion stating the 
veteran's painful feet began in service.  The RO wrote to him 
again in February 2002.  Dr. Cooke did not respond to either 
letter.  In February 2002 the RO wrote to the veteran and 
informed him the attempts to obtain records from Dr. Cooke 
had been unsuccessful.

In a statement received in September 2001 the veteran said 
that Dr. Irby's records could be obtained at the Medical 
College of Virginia Hospitals.  In September 2001 the RO 
wrote to this facility and requested his medical records.  In 
December 2001 the RO received records from this facility and 
they did not relate to treatment for the veteran's feet.

By statement dated in February 2002 the veteran said that Dr. 
Cooke had retired.

In April 2002 at a VA examination the veteran reported he 
served in Germany from 1954 to 1956 and developed frostbite 
of the feet.  He essentially reiterated the history 
summarized above, and added that his only treatment in 
service was soaking his feet in warm water.  He reported that 
since service he was treated for Morton's neuromas of both 
feet and had surgery about five years previously.  He 
complained of sensitivity to cold, paresthesias, numbness, 
pain and tingling.  Pertinent diagnoses were cold injury to 
both feet, sustained in 1954, 1956 with residuals and cold 
injury, frostbite to both feet with improper treatment 
reported by the veteran for his injuries.  In addition, he 
was diagnosed with cold injury of both feet, with reported 
paresthesias, numbness, tingling, pain, hyperhidrosis and 
cold sensitization.  The examiner also diagnosed degenerative 
arthritic changes of the first metacarpal phalangeal joint of 
both feet and metatarsalgia.  Photographs of the veteran's 
feet were enclosed with the examination report.  The report 
does not reflect the examiner's review of the claims file or 
service medical records.  

Pursuant to the July 2003 Order of the Court, the Board 
remanded the case for an additional evidentiary development.  
Specifically, the VA examiner was asked to address a December 
1954 service medical record, which reflected treatment for 
complaints of cold and chills.  It was argued by the 
veteran's representative that the December 1, 1954, service 
medical record noting, "T 98.-, cold, chills" could actually 
indicate a cold injury as opposed to treatment for a 
respiratory illness.  Also, the Court indicated that the 
Board, in denying the veteran's claim in its November 2002 
decision, failed to adequately address the positive medical 
opinions offered by a private physician in March 2000 and a 
VA examiner in April 2002.  

Thereafter, the case was returned to the Board and remanded 
for development in November 2003.   The veteran underwent VA 
examination in March 2004.  The examiner noted that cold 
injury of the feet was reported by history only and that 
there was no evidence in the claims file to support this 
claim.  The diagnosis was bilateral metatarsalgia with 
functional impairment and ambulation over extensive distances 
limited by pain.  

The March 2004 VA examiner failed to address the December 
1954 service medical entry that noted cold and chills.  
Thereafter, the Board, in March 2005, remanded the claim for 
additional evidentiary development and another VA opinion was 
obtained in March 2006. 

The March 2006 VA examiner considered the December 1954 
service medical entry of a "cold injury" to both feet, as 
well as the record in its entirety.  The examiner reported 
that there was no medical documentation or clinical findings 
to diagnose cold injury.  The veteran reported cold exposure 
during basic training while stationed at Camp Gordon.  He 
camped out in the woods for training for a 2- to 3-week 
period, fully clothed and in boots.  He indicated receiving 
medical treatment for "cold" but did not recall the nature 
of the treatment.  While stationed in Germany, the veteran 
reported additional cold exposure during 2- to 3-week field 
trainings that occurred periodically over the course of more 
than one year.  The veteran reported that there were no 
medical facilities available during this period, and that 
units received cold injury classes during what was "the 
coldest winter in 100 years."  Post-service, the veteran 
reported having podiatry and orthopedic treatment in or 
around 1989, which ultimately led to bilateral neurectomy in 
1997.  

The radiographic findings of degenerative arthritic changes 
in the feet were found to be consistent with the veteran's 
age.  The VA examiner opined that it is less likely that the 
veteran's current foot condition is related to his military 
career.  The veteran's history of in-service cold injury is 
not supported by documentation and the claims file does not 
reveal or provide any prior medical documentation of cold 
injury to the feet.  

In his written statements, the veteran indicated that his 
cold exposure occurred on infantry service in Germany during 
the winters of 1955 and 1956.  His Form DD-214 reflects an 8-
week period of service in Fort Sill, Oklahoma in 1955 and 
another 8-week period of service in Germany in 1956; however, 
the exact months of service in these locations are 
unspecified.  His military occupational specialty was listed 
as "INF OPNS & INTEL SPEC" with attendance in a clerk 
typist course.  His last duty assignment was with the H/H 
Company, 60th Infantry Regiment, APO 176.  

As noted above, the only indication of possible cold exposure 
arises in the veteran's service medical records on December 
1, 1954, when the veteran was treated for cold and chills at 
the US Army Hospital at Camp Gordon, Georgia.  In 2005, the 
RO requested past weather information from the National 
Climactic Data Center and the US Army-Fort Gordon Base 
Weather Services for the period from November 17, 1954 and 
December 2, 1954.  The responses from Fort Gordon reveal that 
from November 1 through December 31, 1954 reflect daily 
minimum temperatures ranging from 18- to 60-degrees 
Fahrenheit (F).  It was noted that the temperature readings 
were taken in Augusta, Georgia, which is located 
approximately 16 miles from Fort Gordon.  On December 1, the 
day the veteran was treated for cold and chills, the minimum 
temperature was recorded as 29 degrees F.

Analysis

In this case, the veteran's current foot problems include 
metatarsalgia and degenerative arthritic changes in the feet 
with functional impairment due to pain and cold sensitivity.  
He attributes his foot problems to frostbite injury in 
service, specifically to his service in Germany.  

Incumbent on a finding of service connection is a finding 
that the veteran suffered an event, injury, or disease during 
service.  Although the veteran may be competent to describe 
being exposed to cold weather while he was on active duty, 
he, as a layman, does not have competence to give a medical 
opinion on a specific diagnosis of a disability or the 
etiology of that disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). 

In this case, the veteran's service medical records are 
negative for any evidence of a diagnosis of frostbite 
injuries, and his July 1956 separation examination shows that 
his feet were specifically found to be normal at separation.  
There is also no medical evidence of foot problems having 
manifested until many years after his separation from 
service.  In the August 2000 VA Form 1-9 substantive appeal, 
the veteran by his own admission, reported that his bilateral 
foot condition "began to get worse around 1993."  

The earliest evidence of any treatment for foot problems is 
found in a March 1997 operative report for bilateral Morton's 
neurectomy.  Attempts to obtain other private medical records 
of claimed medical treatment for frostbite residuals have 
been unsuccessful due to death of the health care providers 
or unavailability of records.  As such, the earliest, post-
service medical evidence of frostbite residuals is the March 
1997 report of bilateral Morton's neurectomy.  

The Board has considered the March 2000 private medical 
opinion and the April 2002 VA opinion, which both link the 
veteran's present foot problems to cold exposure.  However, 
the Board finds that these opinions are of little probative 
value because no rationale was provided for their 
conclusions, and because there is no indication that either 
of the opinions was based on a review of the evidence of 
record.  For example, the VA examiner, a nurse practitioner, 
cited to no specific dates of treatment and consistently 
referred to the veteran's narrative statements regarding the 
nature of his claimed cold injury in service.  Thus, it 
appears that their opinions were based solely on the 
veteran's own description of his history, and did not involve 
a consideration of the medical evidence of record, including 
his service medical records, which show his feet to be normal 
at separation (see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value.))  

By contrast, in the March 2006 VA examination report, the 
examiner clearly reveals both a claims file review and a 
physical examination, the findings of which support the 
negative opinion regarding etiology of the veteran's claimed 
frostbite residuals.  In addition, while the March 2004 VA 
nurse practitioner diagnosed metatarsalgia with functional 
impairment in the feet due to pain, she offered no opinion as 
to the etiology of this condition.  However, the March 2006 
VA examiner corroborated the fact that the veteran's cold 
injury was by history only and that there was no evidence of 
cold injury in the claims file.  Also, the veteran's current 
foot problems, manifested by pain and degenerative arthritic 
changes have been shown to be consistent with his age.  

In this regard, VA decision makers have discretion to accept 
or reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

The Board finds the March 2006 VA examiner's opinion to be 
the most probative and persuasive evidence of record.  As 
noted, the VA examiner reviewed the veteran's documented 
medical history, including his service medical records, and 
conducted a thorough physical examination.  The examiner also 
considered radiographic findings, and concluded that the 
veteran's current foot problems were age-related, and not due 
to cold injuries sustained in service.  This examiner's 
clinical findings appear consistent with those noted during 
the March 2004 examination.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran's frostbite of 
the feet is due to an injury or other incident of his 
military service.  Therefore service connection for this 
disability is not warranted, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for frostbite of the feet 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


